Citation Nr: 1714596	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  11-14 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1965 to June 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In June 2013, the Veteran presented sworn testimony during a videoconference hearing in San Diego, California, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.  

This matter was remanded in September 2014 for further development.

The issue of entitlement to special month compensation (SMC) based on aid and attendance and/or housebound status has been raised by the record in an August 2016 faxed document, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.








REMAND

The Board regrets that the case must be remanded, but it is necessary to comply with a recent Court decision.

In pertinent part, this matter was remanded in September 2014 for a VA examination as to the severity of the Veteran's current disability.  An examination was obtained in March 2015.  Subsequent to this examination, the Court issued Correia v. McDonald, 28 Vet. App. 158 (2016).  .  In Correia the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id, at 8.  Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing.

The March 2015 VA examination is inadequate with regard to the provisions of this recent holding.  Given, Correia, and the Veteran's contentions regarding the impact of his lumbar spine disability on his overall functionality the matter must be remanded for a new examination.  

The Board finds that a clarifying opinion is also warranted.  In relevant part, the Veteran was originally service connected for lumbar and sacral spine disc degeneration and arthritis.  See September 2009 Rating Decision.  However, since the establishment of service connection, he has been diagnosed with intervertebral disc syndrome, spinal stenosis and bilateral lumbar radiculopathy effecting the femoral and sciatic nerves.  

In that regard, in July 2016, the RO obtained an addendum opinion in an effort to clarify whether these conditions were a result/progression of his already service-connected disabilities or his non-service connected disabilities.  The examiner essentially opined that the Veteran did not have any residuals as a result of his in-service low back disability.  Instead, he posited that all of the Veteran's current disabilities, including his service connected disabilities, were caused by post-service trauma.  
The Board finds the 2016 addendum inadequate for adjudication purpose.  It was predicated on a faulty question which suggested that the Veteran's already service-connected disabilities might be unrelated to service.  Service connection for lumbar and sacral spine disc degeneration and arthritis is established.  The question is whether his now diagnosed intervertebral disc syndrome, spinal stenosis and bilateral lumbar radiculopathy was caused or aggravated by his lumbar and sacral spine disc degeneration and arthritis.  The Veteran's intervertebral disc syndrome, spinal stenosis and bilateral lumbar radiculopathy could well have been caused by the identified post-service injury.  However, the examiner still needs to address the question of aggravation.  Therefore, on remand, a new opinion addressing these conditions should be obtained.

Finally, as the Veteran's claim for TDIU may be affected by the readjudication of his low back, these claims are inextricably intertwined.  As such, the low back claim must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. After obtaining any necessary releases, obtain any outstanding treatment records regarding the claims on appeal.

2. Schedule the Veteran for a VA spine examination to determine the severity of his service-connected low back disability.  A discussion of the Veteran's current level of severity as well as a retrospective opinion of his 2015 condition is being requested.  The Veteran's electronic claims file and records must be made available to, and reviewed by, the examiner in conjunction with the examination.  All findings and diagnoses must be fully reported.  The report should discuss the examiner's objective evaluation for any weakened movement of the low back, excess fatigability with use, incoordination, and painful motion.

a. To be compliant with Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the clinician must address range of motion loss specifically due to pain and any functional loss during flare-ups.  The examiner is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time. These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  The examiner is again asked to provide retrospective commentary on the Veteran's level of disability in 2015, if possible. 

b. To comply with Correia, testing of the range of low back motion must include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and nonweight-bearing ranges, if applicable.  If such are not applicable, the examiner should state such along with an explanation.  The examiner is again asked to provide retrospective commentary, if possible. 

c. If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time or any range of motion testing, then the clinician must provide an adequate explanation as to why. 

d. To the extent that any additional disabilities are diagnosed on VA examination, beyond the Veteran's already service-connected lumbar and sacral disc degeneration and arthritis, the examiner should provide an opinion as to etiology.  In that regard, the examiner is specifically charged with opining whether any additionally diagnosed disabilities spine were (i) caused or (2) aggravated (worsened) by the Veteran's already service-connected disabilities.  Additionally, the examiner must delineate which symptoms are due to his service-connected disabilities versus his non-service-connected conditions.  If this is not possible, the examiner must so state.

3. After completing the above actions, the Veteran's low back claim should be readjudicated.  Thereafter, the claim for TDIU, including on an extraschedular basis, should be readjudicated.  If either of the claims remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



